UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6115



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JORGE GONZALEZ-VASQUEZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:01-cr-00507-JFA-1; 3:04-cv-23196-JFA)


Submitted: March 23, 2006                   Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jorge Gonzalez-Vasquez, Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, William Kenneth Witherspoon, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jorge       Gonzalez-Vasquez        seeks   to   appeal   the    district

court’s judgment dismissing his 28 U.S.C. § 2255 (2000) motion and

orders denying his Fed. R. Civ. P. 60(b) motion and the motions for

a certificate of appealability and for judicial notice.                               The

judgment and orders are not appealable unless a circuit justice or

judge     issues       a     certificate      of    appealability.         28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                  A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                   We have independently reviewed the

record and conclude Gonzalez-Vasquez has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.                We dispense with oral argument because the

facts    and    legal       contentions      are    adequately    presented      in   the

materials      before        the    court    and    argument    would    not    aid   the

decisional process.

                                                                               DISMISSED




                                            - 2 -